DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2022 has been entered.

Examiner Comment
	Prosecution has been reopened in view of the Quick Path IDS filed 10/14/2022, Specifically, cited reference CN 103328019 teaches the frustoconical flow distribution element that was previously indicated as the basis for allowability of Claims 1-3, 6, 9, 12-15, 17, 18, and 21-23.  For the sake of clarity, corresponding US PGPub 2012/0193289 has been cited in the rejection below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 9, 12-15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cloutier et al. (US 2012/0193289) in view of Tanaka (US 2010/0114004). 
With respect to Claims 1, 2, 9, 12, 13, 17, and 18, Cloutier teaches a blood oxygenator apparatus (Figures 1A-3B) and corresponding method of configuring, the apparatus comprising:
a housing (22; Figures 1A-2A) defining a blood inlet 32, a blood outlet port 34, and a blood flow path “B” extending therebetween (Figure 6; [0046]);
a membrane gas exchange/oxygenator portion 28 disposed along the blood flow path within the housing (Figure 1B; [0040]);
a heat exchange portion 26 disposed along the blood flow path prior to the gas exchange portion, the heat exchanger defining an internal space (Figure 1B; [0022];
wherein the gas exchange/oxygenator portion 28 is disposed concentrically around the heat exchanger 26 (Figures 1A-2A; [0022]); and 
wherein a flow distribution element (24, 30, 100; Figure 1B) is disposed along the blood flow path in the internal space at the center of the radial flow path (upstream of the blood treatment elements), the flow distribution element being configured to promote substantially uniform radial flow distribution of blood entering the heat exchanger (see at least [0029]);
wherein the flow distribution element comprises an outer surface 122 (Figures 3A-3B) having a frustoconical shape (a flat top surface 118 and a general conical shape extending therefrom defines a frustoconical shape, as shown in Figures 1A-3B) extending from a first end 116 to a second end (the bottom of the frustoconical flow distribution element as depicted in Figure 3B) of the flow distribution element, and one or more ribs 103 (Figures 1A, 3A, and 3B) on the outer surface (see Figures 1A-3B and paragraphs [0029]).
In use, blood flows radially outward through the housing, such that the blood flow path extends from the blood inlet 32, through the heat exchange portion 26, through the gas exchange/oxygenator portion 28, and to the outlet 34 (see at least Abstract and paragraphs [0010-0011] and [0048]).
Cloutier teaches the apparatus and method as claimed, and further teaches that a filter media 36 may be disposed at various positions on the apparatus for filtering out small particles in the blood [0043].  Cloutier, however, does not specifically teach one or more porous hollow fibers disposed along the blood flow path prior to the heat exchange portion (i.e. within the internal space defined by the heat exchanger). 
Tanaka teaches a membrane blood oxygenator apparatus disposed within a housing (the outer shell of the device; Figures 8-11) comprising a blood inlet 8, a blood outlet 27, and a blood flow path extending therebetween, a gas exchange portion (20-24) disposed along the blood flow path, a heat exchange portion (12-15) disposed along the flow path prior to the gas exchange portion 20, and one or more porous hollow fibers 4 disposed along the blood flow path prior to the heat exchange portion (Figures 9-11).  Tanaka teaches that the porous hollow fibers allow air that is present within the housing to pass through the walls of the hollow fibers while preventing liquid from passing, thereby allowing air to be removed from the interior of the housing and prevented from passing through the blood flow path (paragraphs [0095-0096] and [0112-0113]).  Tanaka further teaches that the inside of the one or more porous fibers 4 is communicative with an ambient space within or around the oxygenator, such that air received by the fibers may be removed from the blood flow path (as per Claims 2, 13, and 18; paragraphs [0095-0096] and [0112-0113]). It would have been obvious to one of ordinary skill in the art before the filing date of the instant application to modify Cloutier’s blood oxygenator apparatus and method to have one or more porous hollow fibers disposed in the blood flow path immediately upstream of the heat exchange (i.e. in the internal space defined by the heat exchanger), in order to provide a well-known means for removing air bubbles that are present in the interior of the housing.  
	Additionally, when Cloutier is combined with Tanaka as suggested above, Tanaka’s porous hollow fibers would be wound around the flow distribution element (108, 132), such that that are directly upstream of the heat exchanger 140 (see Figures 1A-6 of Cloutier).  

With respect to Claims 3 and 14, Cloutier and Tanaka reasonably suggest the device of Claims 1 and 9 as claimed, but do not specifically teach that the inside of the one or more porous hollow fibers is communicative to a vacuum source.  However, the examiner takes official notice that it is notoriously well known in the art of extracorporeal membrane oxygenation to connect the inside of porous hollow fibers to either an ambient space or to a vacuum source.  In either case, air that passes into the interior of the fibers is able to be removed from the housing such that the blood flow path may be kept substantially free of air bubbles.  It would have been obvious to one of ordinary skill in the art before the filing date of the instant application to modify the oxygenator of Cloutier and Tanaka to have a vacuum source coupled to the interior of the one or more porous hollow fibers, in order to provide a well-known, alternate means for removing air bubbles from the blood flow path. 

	
	With respect to Claims 6 and 15, Cloutier and Tanaka reasonably suggest the apparatus of Claims 1 and 9, but do not specifically teach that the porous hollow fibers are wound around the flow distribution element in a crisscrossing helical pattern.  However, the examiner takes official notice that it is notoriously well known in the art of extracorporeal membrane oxygenation to provide a layer of porous hollow fibers wound in a crisscrossing helical pattern, as doing so creates a defined gap spacing between the fibers such that air bubbles and other debris may be filtered as blood flows past the hollow fibers.  It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to modify the oxygenator apparatus of Cloutier and Tanaka such that the porous hollow fibers are arranged in a crisscrossing helical pattern, because this winding arrangement creates a defined gap spacing between the fibers such that air bubbles and other debris may be filtered from the blood as is flows past the hollow fibers. 

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Cloutier and Tanaka as applied to claims 1, 9, and 17 above, and further in view of Elgas (US 6,638,479).  Cloutier and Tanaka reasonably suggest the device and method as claimed, but do not specifically teach that the density of the porous hollow fibers is higher at end portions of the flow distribution element than in a middle portion of the flow distribution element. 
Elgas teaches a blood oxygenator, wherein a porous hollow fiber bundle may be provided with a variable packing density.  Specifically, Elgas teaches that the hollow fiber bundle may be provided with a packing density that has a higher density in the regions near the outlet (i.e. end portions), thereby resulting in a pattern that better utilizes the available fiber bundle and improves the flow of blood therethrough (see entire disclosure, especially Column 2, Lines 44-60; Column 3, Lines 4-8; Column 3, Line 25 through Column 4, Line 42).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to further modify the oxygenator of Cloutier and Tanaka to provide the porous hollow fiber bundle layer with a variable fiber packing density that is denser at end portions than it is in the middle portion, as suggested by Elgas, in order to improve the flow characteristics of blood as it passes through the oxygenator.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip R Wiest whose telephone number is (571)272-3235. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP R WIEST/Primary Examiner, Art Unit 3781